DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/16/19, 9/3/19, 4/2/2020, 9/22/20, 1/7/21 is being considered by the examiner.

				Claim Status
Claims 14-26 are pending and are examined and claims 1-13 are cancelled.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 14, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Adams (US Pub 2005/0199047), in view of Palsson (US Patent 6,534,308).


Regarding Claim 14, Adams teaches a detection analyzer, comprising: 
a first sample input/output element (Fig. 1 [0035] The gas or liquid may be injected from a fluid source 182. The effluent may be exhausted through an outlet port 184), 
a second sample input/output element ([0035] inlet port 180 and outlet port 184 may be used to minimize leakage.), 
a sample compartment ([0034] Liquid cell housing 110 includes internal cavity 112 that may contain, for example, a non-conductive fluid such as a isopropyl alcohol or a conductive fluid such as saline solution.) 
a vibration platform ([0034] Liquid cell housing 110 may be formed from plastic, metal, or any suitable material for housing cantilevered probe 130 and conductive feedthroughs 120. [0034] Liquid cell housing 110 includes internal cavity 112 that may contain, for example, a non-conductive fluid such as a isopropyl alcohol or a conductive fluid such as saline solution. In Claim 2, wherein the liquid cell housing comprises a material selected from the group consisting of an acrylic, polymethyl methacrylate, glass, quartz, a thermoplastic polymer, a thermoset polymer, an insulating material, and a transparent material. Examiner notes internal cavity would be the vibration platform. ), 

a data acquisition system ([0058] A control computer may be interfaced with control circuitry 150 to control the operations and functions of liquid cell 100. The control computer may include or have access to one or more databases for collecting, analyzing, and storing data from liquid cell 100.), 
a laser converter (160; [0050] Light source 160, for example, may comprise a laser or a laser diode and collimating lenses for generating a well-defined light beam. Incident beam of light 164, for example, may comprise coherent laser light), 
and a data display ([0058] The control computer may contain suitable hardware and software for imaging an object or a sample surface, or for determining a target chemical or biological species based on oscillation amplitudes or measured frequencies of cantilevered probe 130.); 
wherein the first sample input/output element and the second sample input/output element are respectively in communication with the sample compartment (see Fig. 1); 
the vibration platform is located in the sample compartment (internal cavity within the liquid cell housing); 

the data acquisition system is located outside the sample compartment and is connected to the vibration platform ([0058] A control computer may be interfaced with control circuitry 150 to control the operations and functions of liquid cell 100.); 
a data display ([0058] The control computer may contain suitable hardware and software for imaging an object or a sample surface, or for determining a target chemical or biological species based on oscillation amplitudes or measured frequencies of cantilevered probe 130. The control computer may be networked.) and 
Adams is silent to the data display is connected to the data acquisition system.  
Palsson teaches in the related art of cell treatment apparatus. Palsson teaches FIG. 1 is a perspective view of one embodiment of a cell treatment apparatus and illustrates the outer design of the housing and display. FIG. 1 is an illustration of one embodiment of a cell treatment apparatus 10. The cell treatment apparatus 10 includes a housing 15 that stores the inner components of the apparatus. The housing includes laser safety interlocks to ensure safety of the user, and also limits interference by external influences (e.g., ambient light, dust, etc.). Located on the upper portion of the housing 15 is a display unit 20 for displaying captured images of cell populations during treatment. These images are captured by a camera, as will be discussed more 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have configured the data display to be connected to the data acquisition system, as taught by Palsson, in the device of Adams, in order to allow displaying captured images, as taught by Palsson. 

Regarding Claim 15, Adams teaches the detection analyzer according to claim 14, wherein the vibration platform is comprised of a pressure sensitive material or a vibrating quartz material (wherein the liquid cell housing comprises a material selected from the group consisting of an acrylic, polymethyl methacrylate, glass, quartz, a thermoplastic polymer, a thermoset polymer, an insulating material, and a transparent material. See Claim 2).  

Regarding Claim 16, Adams teaches the detection analyzer according to claim 14, wherein the edge of the vibration platform is fixedly connected to the circuit board by electronic elements, and the circuit board is connected to an external vibration generator ([0051] Cantilevered probe control circuitry 150 comprises circuits and electronic devices to drive cantilevered probe 130 into oscillation and to measure deflection amplitudes of the oscillating cantilevered probe 130. Control and monitoring of the cantilevered probe and positioning elements may be done with control circuitry 150. Control circuitry 150 may include, for example, drive circuitry 152 and sense circuitry 154.).  

Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Adams (US Pub 2005/0199047), in view of Palsson (US Patent 6,534,308), and further in view of Tanaka (US Pub 2002/0180315).

Regarding Claim 17, modified Adams teaches the detection analyzer according to claim 14.
Modified Adams is silent to wherein the vibration platform is a hollow structure.  
Tanaka teaches in the related art of a quartz element. 0005] For example, a related art surface-mounting type quartz crystal oscillator includes a hollow portion formed on a laminated circuit board formed of at least three insulating layers. IC chips and electronic components (resistors) are arranged in a cavity formed at the bottom of the hollow portion. A quartz resonator element is arranged in the upper part of the hollow portion.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the quartz element, as taught by modified Adams, to be hollow, as taught by Tanaka, in order to allow for space a structure to be seated in it.
	
Regarding Claim 18, modified Adams teaches the detection analyzer according to claim 14.
Modified Adams is silent to wherein the portion of the side of the sample compartment contacting the vibration platform is an inner recessed structure, so that the 
Tanaka teaches in the related art of a quartz element. [0005] For example, a related art surface-mounting type quartz crystal oscillator includes a hollow portion formed on a laminated circuit board formed of at least three insulating layers. IC chips and electronic components (resistors) are arranged in a cavity formed at the bottom of the hollow portion. A quartz resonator element is arranged in the upper part of the hollow portion. A cover is joined to the upper end of the laminated circuit board to seal it to be air-tight. [0035] Figs. 1A and 1B In this quartz crystal oscillator, an AT cut quartz crystal resonator element 2 and an IC chip 3 constituting an oscillation circuit to drive it are loaded on a package 1 made of an insulating material. [0043] The fundamental vibration characteristics of the quartz crystal resonator element 2 are measured by using the wiring patterns 14 for connection of IC chip 3 arranged in the second region 7b. This enables the preliminarily exclusion of inferior products which do not display desirable vibration characteristics, and enhances manufacturing yield, and reduces manufacturing costs of the quartz crystal oscillator. [0048] In another embodiment, the wiring patterns 14 have test terminals that are exclusively used for the quartz crystal resonator element that is arranged in the second region 7b of the board 7. The vibration characteristics of the quartz crystal resonator element 2 can be measured in a state of mounting the IC chip 3 in the second region 7b by arranging such individual test terminals.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have configured the device of modified 
Modified Adams is silent to the portion of the circuit board in the outer casing of the vibration platform is convexly connected to the vibration generator.  
Regarding the convex shape, In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.). See MPEP 2144.04 IVB.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the vibration platform convexly connected to the vibration generator, in the device of modified Adams, in order to allow for a particular fit of the structural components.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Adams (US Pub 2005/0199047), in view of Palsson (US Patent 6,534,308), and further in view of Thurlemann (US Pub 2007/0009982).
Claim 19, Adams teaches the detection analyzer according to claim 14, wherein a data analysis module ([0058] A control computer may be interfaced with control circuitry 150 to control the operations and functions of liquid cell 100. The control computer may include or have access to one or more databases for collecting, analyzing, and storing data from liquid cell 100. The control computer may contain suitable hardware and software for imaging an object or a sample surface, or for determining a target chemical or biological species based on oscillation amplitudes or measured frequencies of cantilevered probe 130.).  
Modified Adams is silent to the data acquisition system comprises a current collector.
Thurlemann teaches in the related art of a system processing of data and a display screen. [0029] Referring more particularly to sensor 10a, which is, for example, for detecting a prothrombin deficiency (also called factor II), it can be seen that it includes a thin plastic support 11, made for example of PET, carrying two current collectors 14, 15, over its entire length, separated by a small space 13 which insulates them electrically.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added a current collector, as taught by Thurlemann, to the device of modified Adams, in order to allow for carrying current from the device to a computer system.
	
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Adams (US Pub 2005/0199047), in view of Palsson (US Patent 6,534,308), and further in view of Lous (US Pub 2013/0156642).
Regarding Claim 20, modified Adams teaches the detection analyzer according to claim 14 and a laser located above the sample compartment.
Modified Adams is silent to the laser converter is located below the sample compartment; the lower surface of the sample compartment is transparent.
Lous teaches in the related art of detection system. [0072] In particular, it will be appreciated that the relatives position of detectors and light sources may be interchanged. Thus, whilst in embodiments above the detector has been described as being "below" the detection chamber, and is where appropriate the light source "above" the chamber, it will be appreciated that the order may be reversed, such that the detector is above the detection chamber and the light source below it, irrespective of the orientation of the card and/or reader. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have re-positioned the laser converter in the device of modified Adams to be below the sample compartment, as taught by Lous, in order to allow for a linear light pathway. Since a light source would pass through the sample the lower surface of the sample compartment would be transparent. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have configured the lower surface of the housing in the device of modified Adams to be transparent.


Allowable Subject Matter
Claims 21, 22, 23, 24, 25, and 26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Reasons for Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  The prior art does not teach or suggest wherein the detection analyzer further comprises a driving device capable of simultaneously driving the first sample input/output element and the second sample input/output element, so that a sample in the sample compartment is output to the second sample input/output element while the sample in the first sample input/output element is input to the sample compartment; or a sample in the sample compartment is output to the first sample input/output element while the sample in the second sample input/output element is input to the sample compartment.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACQUELINE BRAZIN whose telephone number is (571)270-1457. The examiner can normally be reached M-F 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JB/

/Benjamin R Whatley/Primary Examiner, Art Unit 1798